Citation Nr: 0909447	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
alleged shrapnel wounds to the legs, other than the left 
knee.

2.  Entitlement to service connection for alleged shrapnel 
wounds to the legs, other than the left knee.

3.  Entitlement to an increased rating for scarring 
associated with service-connected shrapnel wound of the left 
knee with retained foreign bodies, currently evaluated as 10 
percent disabling.

4.  Entitlement to a separate rating for residual disability, 
other than scarring, associated with the service-connected 
shrapnel wound of the left knee with retained foreign bodies.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and June 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement addressing 
issues from both rating decisions was timely received in 
August 2006, a statement of the case was issued in December 
2006, and a substantive appeal was received in February 2007.

The Veteran testified at a Board hearing in December 2008; a 
transcript of this hearing is of record.

The Board notes that the Veteran initiated an appeal of an 
additional issue, entitlement to a higher initial rating for 
post-traumatic stress disorder (PTSD).  This issue was 
addressed in a September 2007 statement of the case.  
However, the Veteran did not file a timely Substantive Appeal 
on this issue, and it is no longer in appellate status.

The Board has refashioned the issues on appeal, as reflected 
above, so as to most appropriately match the Veteran's 
contentions as clarified at his December 2008 Board hearing.  
The RO understood the Veteran's contention of entitlement to 
an increased rating for his left knee as featuring a 
pathology manifested only by scarring.  At his Board hearing, 
the Veteran clarified that he is satisfied with the rating 
assigned for his left knee scarring and, rather, seeks 
increased compensation on the basis of pain and limitation of 
motion.  In the Board's view, service connection was 
established for residuals of the shrapnel wound to the left 
knee.  To date, it appears that this disability has been 
assigned only a rating for scarring.  The Veteran is now 
asserting that there is residual disability separate from the 
scarring.  In effect, the Veteran is pursuing a separate 
rating for such other associated disability.  The Board views 
this claim for a separate rating for left knee disability as 
being encompassed in the appeal.  As discussed below, the 
Veteran has withdrawn the issue of entitlement to an 
increased rating on the basis of scarring.  It remains for 
consideration, therefore, whether there is additional 
compensable disability associated with the service-connected 
left knee disability separate and apart from the scarring. 

The issues of entitlement to service connection for alleged 
shrapnel wounds to the legs, other than the left knee, and 
entitlement to a separate rating for residual disability, 
other than scarring, associated with the service-connected 
shrapnel wound with retained foreign bodies in the left knee, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1986 RO rating decision granted entitlement to 
service connection for a shrapnel wound to the left side of 
the face and a shrapnel wound to the left knee, but did not 
grant service connection for shrapnel wounds to any other 
portion of the Veteran's legs.  The RO determined that the 
grants substantially resolved the Veteran's claims as 
presented, and notified the Veteran and his representative 
with instructions regarding how to clarify his claim and 
continue an appeal; no timely clarification or 
dissatisfaction with this decision was expressed.

2.  A March 1995 RO rating decision denied entitlement to 
service connection for alleged shrapnel wounds to the legs, 
other than the left knee; the Veteran was notified of his 
appellate rights related to this denial, but did not file a 
notice of disagreement.

3.  In March 2006, the Veteran requested that his claim of 
entitlement to service connection for alleged shrapnel wounds 
to the legs, other than the left knee, be reopened.

4.  Certain evidence received since the March 1995 rating 
decision is not cumulative of the evidence of record 
considered at the time of the March 1995 denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

5.  At his December 2008 hearing before the Board, prior to 
the promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to an 
increased rating for scar, left knee, with retained foreign 
bodies.


CONCLUSIONS OF LAW

1.  The May 1986 RO rating decision which denied service 
connection for alleged shrapnel wounds to the legs, other 
than the left knee, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The March 1995 RO rating decision which denied service 
connection for alleged shrapnel wounds to the legs, other 
than the left knee, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

3.  Evidence received since the March 1995 RO rating decision 
is new and material in connection with the petition to reopen 
the claim of entitlement to service connection for alleged 
shrapnel wounds to the legs, other than the left knee, and 
the Veteran's claim of entitlement to service connection for 
alleged shrapnel wounds to the legs, other than the left knee 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

4.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased rating for scar, left knee, with retained foreign 
bodies.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The claim of entitlement to service connection for alleged 
shrapnel wounds to the legs, other than the left knee, was 
previously denied by a May 1986 RO rating decision.  The May 
1986 RO rating decision included a grant of the Veteran's 
claims at that time, to the extent that it granted service 
connection for 'shrapnel wound to the left side of face with 
retained foreign bodies, moderately disfiguring' as well as 
granting service connection for 'scar of the left knee, with 
retained foreign bodies.'  However, this RO rating decision 
also informed the Veteran (in pertinent part) that: "The 
evidence does not establish service-connection for: SHRAPNEL 
WOUND TO LEGS" beyond the scarring and fragments found in 
the left knee for which service connection was being granted.

The March 1986 RO rating decision was issued in the course of 
the Veteran's appeal of the RO's earlier denial of 
entitlement to service connection for residuals of alleged 
shell fragment wounds to the legs and face.  The March 1986 
RO rating decision granted service connection for the found 
shell fragment wounds in both regions of the body, and the 
Veteran was informed that: "This action is substantial grant 
of benefits sought on appeal.  No further action will be 
taken on your appeal unless we hear from you within 30 days 
of this letter."  The Veteran did not engage in any 
subsequent correspondence seeking further action in that 
appeal.  Indeed, the Veteran did not submit any 
correspondence following the March 1986 RO rating decision 
for more than eight years.  The Veteran has not subsequently 
contended, even in raising the claim currently on appeal, 
that the appeal from 1986 remains open.

The Veteran's claim at the time was understood by the RO to 
be satisfied by the grants of service connection provided in 
the March 1986 RO rating decision; the Veteran was informed 
of this and given instructions regarding how to clarify the 
extent of his claim if he was not satisfied.  After proper 
notice, the Veteran and his notified appointed representative 
did not indicate any dissatisfaction with the extent of the 
grant of service connection for disability of the left knee 
and the face.  Thus, under the circumstances, the Board finds 
that the March 1986 RO rating decision resolved the Veteran's 
appeal to his satisfaction and became final when the Veteran 
did not respond to the RO's notice and request to indicate 
any contrary contention.  For the purposes of this Board 
decision, the Board finds that the March 1986 rating decision 
is final.  38 U.S.C.A. § 7105.

The Board observes that any additional concern as to whether 
the March 1986 RO rating decision is properly construed to be 
a prior final denial of the current claim of shrapnel wounds 
of the legs beyond the left knee, is not of significant 
consequence at this time.  There is no compelling purpose in 
further discussing the question at this time in light of the 
fact that the Board finds new and material evidence has been 
submitted sufficient to reopen the claim; the Veteran is now 
entitled to adjudication of the claim on the merits 
regardless of how the Board may construe the circumstances 
and content of the March 1986 RO rating decision.

The Veteran expressed a claim of entitlement to "service 
connection ... [for] retained foreign bodies" in January 1995.  
A March 1995 RO rating decision found, in pertinent part, 
that "per rating decision of 5-21-86 the Veteran is already 
service connected for shrapnel wounds to the left side of the 
face ... and scar of the left knee ....  Alleged shrapnel wounds 
to legs was denied in the same rating."  Thus, the March 
1995 RO rating decision concluded that: "As no new evidence 
was submitted, and as the Veteran is already service 
connected for the above conditions, jurisdiction over the 
claim is declined by this board."  The Veteran and his 
appointed representative were informed of his appellate 
rights with respect to this determination.  However, the 
Veteran did not file a notice of disagreement with the 
decision.  The March 1995 RO rating decision is therefore 
final.  38 U.S.C.A. § 7105(c).

However, claims which are the subject of prior final 
determinations may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 
1998).

In March 2006, the Veteran petitioned to reopen his claim of 
entitlement to service connection for, in pertinent part, 
"shrapnel wounds and remaining metal in my legs...."

The RO reviewed the additional evidence submitted at that 
time and found that they did not present new and material 
evidence.  The RO denied the petition to reopen the claim in 
a June 2006 rating decision.  Subsequently, after a notice of 
disagreement and additional evidence was received, the RO 
issued a December 2006 statement of the case which again 
denied the Veteran's petition to reopen the claim.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The Board finds that the March 1995 RO rating 
decision is the last final disallowance of the claim 
involving entitlement to service connection for alleged 
shrapnel wounds to the legs, other than the left knee.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2005, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Review of the record reveals that the essential basis for 
prior final denials of this claim, specifically in the prior 
adjudication addressing the merits in May 1986, was the 
absence of any medical evidence of shrapnel wound to the 
Veteran's legs in service and no evidence of shrapnel found 
in the Veteran's legs beyond what was detected in the left 
knee.  In this regard, the Board notes that the Veteran's 
service treatment records did not reveal any evidence of a 
shrapnel wound (and this fact is cited in a September 1985 RO 
rating decision leading up to the May 1986 decision within 
the same series of adjudications).  Furthermore, the May 1986 
grant of service connection for the left knee scarring and 
retained fragments relied upon a March 1986 VA examination 
report and x-ray report which did make any finding of 
wounding or foreign objects in the Veteran's legs other than 
the left knee.  However, the Board finds it significant to 
note that, as observed by the RO in the June 2006, the March 
1986 VA examination reports show that "thorough examination 
of your reported right thigh wound was not performed at that 
time."  (Emphasis added.)  Thus, the basis of the prior 
final denial appears to have been in part reliant upon the 
absence of in-service evidence of shrapnel wounds to the legs 
and no post-service demonstration of shrapnel wounding in the 
Veteran's legs.  The denial was not based upon a thorough 
medical examination affirmatively demonstrating an absence of 
such wounding or retained fragments in all the claimed parts 
of the legs.

Featured among the most significant evidence submitted since 
the prior final denial of this claim is the Veteran's clear 
and repeated testimony at his December 2008 Board hearing, 
that he suffered shrapnel wounds in service to "both thighs... 
left knee and inner thighs both."  The Board notes that the 
record reflects that the Veteran is a recipient of a Purple 
Heart, demonstrating his participation in combat during 
service.  By statute VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

As it is clearly demonstrated that he took shrapnel to the 
left knee and face, the Veteran's testimony that he also took 
shrapnel to other parts of his legs must be considered highly 
consistent with the circumstances, conditions, or hardships 
of such service.  Thus, the Board accepts the Veteran's 
testimony that he was wounded during service by shrapnel in 
both of his thighs.  This is particularly significant as no 
evidence considered in any prior final denial has 
affirmatively shown that the Veteran did not have shrapnel in 
his right leg, and there remains no clear medical evidence of 
an x-ray or other determination showing no shrapnel in this 
right thigh.  Moreover, the Veteran's December 2008 Board 
hearing testimony indicated that at least one of his palpable 
retained fragments has been "migrating" and shifting 
location over time; this may further suggests that any other 
retained fragments may be in new positions, which might 
itself constitute pertinent new and material evidence 
supporting the possibility of shrapnel injury part of his 
legs not previously service connected.

Due to some apparent confusion with regard to the Veteran's 
contentions, a June 2006 VA examination report shows "no 
diagnostic tests were ordered for the right lower 
extremity."  Thus, there remains no evidence of record 
substantially contradicting the Veteran's new contentions 
regarding the presence of retained shrapnel fragments in, at 
least, his right leg.  Although the evidence is far from 
clear in this matter, the Board finds that this combat 
Veteran's latest testimony regarding in-service shrapnel 
wounds to his legs and the palpable migration of the service-
connected fragment in his left knee, is new and relates to an 
unestablished fact necessary to substantiate the claim.  
Namely, it has not been established that the Veteran has a 
pertinent disability or detected shrapnel fragments in his 
legs (other than the left knee) in the evidence of record as 
of the prior final rating decisions.  The Veteran's latest 
testimony reasonably indicates that such a disability or 
retained fragments may be found upon clinical examination, 
and no such clinical examination has been completed with 
regard to the right leg.  Thus, the Board finds that the new 
evidence presents a reasonable possibility of substantiating 
the claim upon development and readjudication on the merits.

The newly submitted evidence in this case features competent 
evidence regarding the details of this combat Veteran's 
alleged in-service shrapnel injuries to his legs as well as 
competent evidence regarding the palpable movement of 
retained shrapnel in his body.  This indicates the existence 
of a current disability of the legs, other than the left 
knee, with a potential etiological link to service.  In the 
Board's view, the new testimony presents new details to the 
record regarding the presence of shrapnel in his legs other 
than the left knee.  This testimony must be considered to 
present a reasonable possibility of substantiating the claim 
as there remains no clinical evidence of record investigating 
whether any shrapnel fragments are retained or have cause any 
wounding of the right leg.  The Board views the new evidence 
as new and material to the Veteran's claim as it relates to 
an unestablished fact in a manner reasonably supportive of 
the Veteran's claim.  The claim has therefore been reopened.  
After further development, the underlying merits of the 
claims will be considered.

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for alleged shrapnel wounds to the legs, 
other than the left knee, there is no need to undertake 
review of compliance with VCAA and implementing regulations 
at this time.  This Board decision grants the Veteran's 
appeal to the extent that it finds new and material evidence 
sufficient to reopen the underlying claim; it is anticipated 
that any deficiencies with regard to VCAA notice or the duty 
to assist the Veteran will be addressed and remedied while 
the underlying issue is on remand to the RO.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Dismissal of Claim Withdrawn at Hearing

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

Regarding the issue of entitlement to an increased rating for 
scar, left knee, with retained foreign bodies, the Veteran 
withdrew his appeal of this matter during his December 2008 
Board hearing.  Thus, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the 
issue of entitlement to an increased rating for scar, left 
knee, with retained foreign bodies, is dismissed.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
alleged shrapnel wounds to the legs, other than the left 
knee.  To this extent, the appeal is granted, subject to the 
following remand section of this decision.

The claim of entitlement to an increased rating for scarring 
associated with service-connected shrapnel wound of the left 
knee with retained foreign bodies, has been properly 
withdrawn from this appeal by the Veteran.  Thus, this issue 
is dismissed.


REMAND

Review of the record indicates that the RO found no new and 
material evidence to reopen the claim of entitlement to 
service connection for alleged shrapnel wounds to the legs, 
other than the left knee.  Where the RO initially finds no 
new and material evidence to reopen and the Board then finds 
that such new and material evidence has in fact been received 
(thus reopening the claim), the case must be remanded to the 
RO for a de novo review of the entire record and a merits 
analysis unless there would be no prejudice to the veteran.  
See generally Bernard v. Brown, 4 Vet.App. 384 (1993).

The reopened claim of entitlement to service connection for 
alleged shrapnel wounds to the legs, other than the left 
knee, also involves matters of medical diagnosis and 
etiology.  Further development of the medical record is 
therefore necessary to allow for informed appellate review.  
Specifically, the Board observes that adequate diagnostic 
testing and imaging of the right leg has not been performed 
as of this time.

With regard to the claim for a separate left knee rating 
(other than scarring) remaining on appeal, the Board notes 
that the Veteran's December 2008 hearing testimony clarified 
his contentions; the Veteran and his representative explained 
that the Veteran believes that he suffers from pain and 
limitation of motion in his left knee due to residuals of his 
service-connected shrapnel injury.  This claim has thus far 
been adjudicated and developed at the RO level on the basis 
of scarring of the left knee.  A January 2008 VA examination 
report notes limitation of motion in the left knee and states 
that it "is not caused by the scar."  However, this does 
not necessarily mean that the limitation of motion is not 
caused by other trauma resulting from the shrapnel injury, or 
even by a retained foreign body.  In light of the Veteran's 
recently clarified contentions, the Board believes that a new 
VA examination is necessary to permit informed appellate 
review concerning the current extent of disability which may 
be part of the service-connected pathology.  

Finally, the Board also notes that during the pendency of 
this appeal, on January 30, 2008, the Court issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008), which outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  In 
this case, the Board notes that the RO has sent a letter 
providing notice compliant with the guidelines of Vazquez 
with regard to rating scars.  However, the Veteran's 
increased rating claim on appeal is now understood to 
contemplate broader disability of the knee.  Since the Board 
is remanding this case for other matters, it is reasonable 
for the RO to give additional VCAA notice to comply with 
Vazquez.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation- 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).

The Board acknowledges that the RO has 
previously sent a proper Vazquez compliant 
letter to the Veteran, and the purpose of 
this request is simply to provide a new 
letter consistent with the new 
clarification of the Veteran's claim as 
involving broad disability of the knee 
rather than scarring of the knee.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
disabilities of the legs, other than the 
left knee, which may be residuals of 
shrapnel injury.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Please identify any current 
disabilities current disabilities of the 
legs, other than the left knee, diagnosed 
in this Veteran which may be residuals of 
shrapnel injury.
    
b)  Please specifically state whether 
the Veteran currently has retained 
shrapnel fragments in his bilateral 
thighs.  The examiner's attention is 
directed to the fact that the claims 
file thus far appears to lack adequate 
diagnostic imaging/testing regarding 
the right thigh to make this 
determination.  

c)  For each identified disability 
diagnosed in responding to the above, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability is a residual of the 
Veteran's in-service shrapnel wounds, 
or was otherwise caused by the 
Veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service treatment 
records.  

3.  The Veteran should be scheduled for a 
VA orthopedic examination of the left knee 
by a medical doctor.  The claims file 
should be made available to the examiner 
for review.  The examiner is asked to 
evaluate the nature and severity of any 
left knee disability that is attributable 
to the Veteran's service-connected 
shrapnel injury and residuals.

Any indicated special tests (including x-
rays and/or MRIs if deemed medically 
advisable) should be conducted.  The 
examiner should specifically report 
whether there is evidence of recurrent 
subluxation or lateral instability and, if 
so, whether it is slight, moderate or 
severe.  

The examiner should also conduct range of 
motion testing of the left knee and 
indicate (in degrees) the point (if any) 
at which motion is effectively limited by 
pain.  Any additional functional loss due 
to fatigue, incoordination, or weakness 
should also be reported, to include 
expected additional limitation of motion 
during flare-ups.

The examiner is asked to clearly and 
specifically identify the extent of any 
disability attributed to the service-
connected shrapnel injury and residuals.

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the Veteran's claims 
as appropriate.  If any claim on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


